UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7233



ALAN SHANNON THOMAS,

                                             Plaintiff - Appellant,

          versus


C. F. KINCAID, Patrol Police Officer,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-941-1)


Submitted:   January 28, 2005           Decided:    February 25, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Shannon Thomas, Appellant Pro Se.            George Walerian
Chabalewski, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alan Shannon Thomas appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal on

the reasoning of the district court.   See Thomas v. Kincaid, No.

CA-03-941-1 (E.D. Va. July 7, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           DISMISSED




                              - 2 -